Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146572                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  KRZYSTOF OBRZUT and EWA OBRZUT,                                                                        David F. Viviano,
           Plaintiffs-Appellants,                                                                                    Justices

  v                                                                SC: 146572
                                                                   COA: 306382
                                                                   Wayne CC: 10-014145-CK
  POLISH DELI & BAKERY, INC., POLISH
  MARKET, DANUTA KOLYNICZ, and
  MAREK KOLYNICZ,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 13, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2013                      _________________________________________
           t0422                                                              Clerk